Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Information Disclosure Statement
The information disclosure statement filed 12/01/2021 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.
The IDS filed 12/01/2021 has incorrect patent numbers. The patent numbers listed are actual patent numbers. It is believed the patent numbers have typographical errors in them.

Specification
The disclosure is objected to because of the following informalities: Missing content. 
The examiner believes that there is missing content whenever an equation is disclosed in the specification. See for example, the equations on pages 11-15 have unclear spacing between visible variables. There is also insufficient detail on the definitions of the variables that are found in the equations. 
Also, the equation disclosed on page 2 of the specification is unclear. It appears as:
    PNG
    media_image1.png
    52
    333
    media_image1.png
    Greyscale

However, it appears 
    PNG
    media_image2.png
    23
    100
    media_image2.png
    Greyscale
 is on both sides of the equation. So if both were divided out, then all would be left is 1 = 
    PNG
    media_image3.png
    23
    87
    media_image3.png
    Greyscale
. It is not clear if this is the applicant’s intention or if information is missing.
Appropriate correction is required. However, the applicant is reminded of any new matter issues that can arise.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claim 3 has been omitted without a stating that claim 3 was cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 and 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the limitation “correcting, on the basis of the radio-frequency transmitting field pattern, a magnetic resonance image to be corrected.” The claim discloses the term correcting “a magnetic resonance image to be corrected”. It is not clear why the phrase “to be corrected” is added. The claim discloses correcting a magnetic resonance image on the basis of the radio-frequency transmitting field pattern. Therefore, it would seem that the that the magnetic resonance is corrected. It is not clear if “to be corrected” refers to a separate, second correction process.
Claims 2 and 4-9 are rejected for depending on claim 1.

Regarding claim 2, the claim seems to include an equation after the period. It is not clear if the equation is disclosed in claim 2 or is an error. Further, the variables of the equation disclosed are not defined and is considered indefinite.

Regarding claim 5, the claim discloses “the magnetic resonance image”. However it is unclear if the “the magnetic resonance image” refers back to “a magnetic resonance image to be corrected” or is different.

Regarding claim 10, the limitation “correcting, on the basis of the radio-frequency transmitting field pattern, a magnetic resonance image to be corrected.” The claim discloses the term correcting “a magnetic resonance image to be corrected”. It is not clear why the phrase “to be corrected” is added. The claim discloses correcting a magnetic resonance image on the basis of the radio-frequency transmitting field pattern. Therefore, it would seem that the that the magnetic resonance is corrected. It is not clear if “to be corrected” refers to a separate, second correction process.
Claim 11 is rejected for depending on claim 10.

Regarding claim 11, the claim seems to include an equation after the period. It is not clear if the equation is disclosed in claim 11 or is an error. Further, the variables of the equation disclosed are not defined and is considered indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claims are drawn to a "computer-readable storage medium". The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01). Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter. See 351 OG 212, Feb 23 2010.
The Examiner suggests that Applicant amends the claims as follows: "non-transitory computer-readable storage medium".

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2016/0018502).

Regarding claim 1, Wang teaches a magnetic resonance image processing method, comprising: 
determining a central angle [Fig. 1, see low resolution images 101 are acquired. ¶0047, where low resolution images are acquired using an EPI sequence. The EPI sequence will have an RF excitation pulse with a flip angle. The flip angle is equivalent to the central angle. ¶0031, wherein the flip angle map or transmit field is determined from the double flip angle method. See also rest of reference.]; 
converting, on the basis of the central angle, a radio-frequency field pattern of a radio- frequency transmitting coil into an angular pattern [¶0031, wherein the double flip angle method transmits the flip angles (central angles), and therefore transmits a radio-frequency field pattern of a radio- frequency transmitting coil. The resulting signals are used to determine a flip angle map (i.e. an angular pattern). Fig. 1, wherein transmit field is determined from the low resolutions images (which is acquired with the central angle, see above). See also step 104 and rest of reference.]; 
acquiring, on the basis of a trigonometric function value of the angular pattern, a radio- frequency transmitting field pattern of the radio-frequency transmitting coil [See Equation 3, wherein the transmit function (determined at step 104) is determined based on the trigonometric function (sine function) of the flip angle. See also Equation 5-6, 10, 13-14. See also rest of reference.]; and 
correcting, on the basis of the radio-frequency transmitting field pattern, a magnetic resonance image to be corrected [Fig. 1, steps 105-107 where the images are corrected based on the transmit function. See also rest of reference.].

Regarding claim 2, Wang further teaches further comprising: determining a weight -parameter, and adjusting, on the basis of the weight parameter, the trigonometric function ,- value of the angular pattern, wherein the radio-frequency transmitting field pattern is acquired on the basis of the adjusted trigonometric function value [See Equation 3, wherein the transmit function (determined at step 104) is determined based on the trigonometric function (sine function) of the flip angle. E1-E2 can be considered weight parameters. See also Equation 5-6, 10, 13-14. See also rest of reference.].

Regarding claim 4, Wang further teaches wherein the trigonometric function value of the angular pattern comprises a sine function value of the angular pattern [See Equation 3, wherein the transmit function (determined at step 104) is determined based on the trigonometric function (sine function) of the flip angle. E1-E2 can be considered weight parameters. See also Equation 5-6, 10, 13-14. See also rest of reference.].

Regarding claim 5, Wang further teaches wherein the central angle is determined on the basis of a flip angle of a radio-frequency transmitting pulse of a scan sequence that generates the magnetic resonance image [¶0047, wherein the low-resolution images are obtained from the to-be-corrected high resolution images. The images are obtained from pulse sequences that include excitation pulses with flip angles. See also rest of reference.].


Regarding claim 9, Wang further teaches a computer-readable storage medium, comprising a stored computer program, wherein the method according to claim 1 is performed when the computer program is run [¶0057. See also rest of reference.].

Regarding claim 10, the same reasons for rejection of claim 1 also apply to claim 10. Claim 10 is merely the apparatus version of method claim 1 [See rejection of claim 1 above. See also ¶0041, wherein method of Fig. 1 is performed by MRI system.].

Regarding claim 11, Wang further teaches wherein the radio-frequency transmitting field pattern acquisition module is configured to: determine a weight parameter, and adjust the trigonometric function value of the angular pattern on the basis of the weight parameter [See Equation 3, wherein the transmit function (determined at step 104) is determined based on the trigonometric function (sine function) of the flip angle. E1-E2 can be considered weight parameters. See also Equation 5-6, 10, 13-14. See also rest of reference.]; and acquire, on the basis of the adjusted trigonometric function value, the radio-frequency transmitting field pattern [See Equation 3, wherein the transmit function (determined at step 104) is determined based on the trigonometric function (sine function) of the flip angle. E1-E2 can be considered weight parameters. See also Equation 5-6, 10, 13-14. See also rest of reference.].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Wang, in view of Kohler (US 2016/0146908).

Regarding claim 6, Wang teaches the limitations of claim 1, which this claim depends from.
Wang further teaches dividing the magnetic resonance image by the radio-frequency field pattern of the radio-frequency transmitting coil to obtain a further corrected image [See equation 1. See also rest of reference.].
However, Wang is silent in teaching dividing the corrected magnetic resonance image by the radio-frequency field pattern of the radio-frequency transmitting coil to obtain a further corrected image.
Kohler, which is also in the field of MRI, teaches dividing the corrected magnetic resonance image by the radio-frequency field pattern of the radio-frequency transmitting coil to obtain a further corrected image [¶0090-0091, wherein TX corrected images are divided by mirrored transmit B1 field maps. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Wang and Kohler because both Wang and Kohler teach methods of correcting MR images for transmit inhomogeneities and because Kohler also teaches dividing corrected images by the mirrored transmit B1 field maps to obtain TX- and RX-corrected images [Kohler - ¶0090-0091]. 

Regarding claim 7, Wang teaches the limitations of claim 1, which this claim depends from.
Wang further teaches wherein the magnetic resonance image to be corrected is an image and image correction is performed on the basis of the radio-frequency field pattern of the radio-frequency transmitting coil [Fig. 1, wherein the corrected images 107 are obtained after the transmit field function is determined. See also rest of reference.].
However, Wang is silent in teaching wherein the magnetic resonance image to be corrected is an image obtained after image correction is performed on the basis of the radio-frequency field pattern of the radio-frequency transmitting coil.
Kohler, which is also in the field of MRI, teaches wherein the magnetic resonance image to be corrected is an image obtained after image correction is performed on the basis of the radio-frequency field pattern of the radio-frequency transmitting coil [¶0086, wherein in S6 the MR images are corrected on the basis of B1 field maps (i.e. RF field pattern). Then, the corrected MR images are corrected again S12, see ¶0090-0091. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Wang and Kohler because both Wang and Kohler teach methods of correcting MR images for transmit inhomogeneities and because Kohler also teaches dividing corrected images by the mirrored transmit B1 field maps to obtain TX- and RX-corrected images [Kohler - ¶0090-0091].

Regarding claim 8, Wang teaches the limitations of claim 1, which this claim depends from.
Wang is silent in teaching wherein the central angle is 90 degrees.
Kohler, which is also in the field of MRI, teaches wherein the central angle is 90 degrees [¶0024].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Wang and Kohler because both Wang and Kohler teach methods of correcting MR images for transmit inhomogeneities and because Kohler teaches it is known in the art for flip angles to be set to 90 degrees [Kohler - ¶0024].

Claim 8 can also be rejected under 35 U.S.C. 103 as being unpatentable over previously cited Wang, in view of Rosen (US 2016/0291107).

Regarding claim 8, Wang teaches the limitations of claim 1, which this claim depends from.
Wang is silent in teaching wherein the central angle is 90 degrees.
Rosen, which is also in the field of MRI, teaches wherein the central angle is 90 degrees [¶0024].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Wang and Rosen because both Wang and Rosen teach methods of performing EPI acquisitions and because Rosen teaches it is known in the art for flip angles to be set to 90 degrees to maximize the signal to noise ratio (“SNR”) [Rosen - ¶0024].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2016/109234 teaches correcting MR images based on B1 maps [See Fig. 2] and is considered relevant to the claims of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/             Primary Examiner, Art Unit 2896